DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed Aug. 27, 2020.
Claims 8 and 17 have been canceled.
Claims 1-7, 9-16 and 18-20 have been examined.
Claims 1-7, 9-16 and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101:
Applicants argue (pages 12-18):

Moreover, rather than being directed to an abstract idea, the claims disclose improved techniques "for providing application and provisioning operations associated with an institution within ongoing online interactions with one or more merchants transactions, allowing new lines of credit to be immediately available within the current transaction as well as transactions with other merchants." See, e.g., Application, [0004], [0030]. In particular, the improved techniques of the claimed invention enable a customer who is "transacting or potentially transacting business" on a merchant application, to "apply for credit from a third-party financial institution," receive an "immediate credit adjudication," and if approved for credit, receive "payment credentials [that are] immediately associated with the customer's account," which "allow[s] those credential to be used in a current or future transaction without delay." Id., [0030], [0033], claim 1. The Action does not address any of this record evidence. 
For at least the reasons described above, the claimed invention is not directed to a judicial exception and therefore, the independent claims (and their respective dependents) do not constitute non-patentable subject matter under § 101…
In addition to the above, the claimed invention also provides significant technical advances and inventive concepts that further illustrate that the claimed invention is directed to patent eligible subject matter. In particular, the Application details the benefits and improvements of the claimed solution over the prior, known methods. For example, prior, known methods (1) allowed a single purchase to occur before receiving confirmation of credit approval and (2) even in instances when the credit would be approved, the prior solutions limited immediate use of the credit account to a single transaction. See, e.g., Application, [0032] ("Prior to the current solution, any such offer may be contingently used by the merchant X to allow an initial purchase using the new credit account, but would require further processing and completion of the application process to allow further usage of the card, and to remove any contingent liability from the merchant and/or the financial institution issuing the account.").”

The Examiner, however, respectfully disagrees. 
The claims recite identifying, transmitting, receiving and processing data. Specifically, the claims recite:
“identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; 
present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application;
transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution; 
receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user; 
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential”. 
Which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a method for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims recite an abstract idea of identifying, transmitting, receiving and processing data for example, see published application paragraph [0021]…“In some instances, the request to perform a credit application process is received in association with a data exchange to be performed at the merchant application, and the instructions can further instruct the at least one hardware processor to automatically perform the data exchange using 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a memory and a processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, the memory and the processor perform(s) the steps or functions of:
“identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; 

transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution; 
receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user; 
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is 
The Examiner further determines (Step 2A), based on the current record, that claim 1 uses a  computer system as a tool to implement/automate the functions such as identify, present, transmit, receive and associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying, transmitting, receiving and processing data. As discussed above, taking the claim elements separately, the memory and the processor perform(s) the steps or functions of:
“identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; 

receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user; 
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is 
These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying, transmitting, receiving and processing data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

The Examiner notes, that the limitation “identify, at a merchant application, a request to perform a credit application process …” has been considered and addressed as shown below. The Examiner further notes that the limitation is an intended use limitation that does not limit the scope of the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to Claim Rejections - 35 USC § 112:
Applicant Arguments/Remarks (pages 10-11):

As recited in the first limitation reproduced above, "a request to perform a credit application process associated with a particular user" is "identiflied] ... at a merchant application." Applicant submits that the relevant feature recites a "credit application process”   and not "credit application," as the Action contends. Action, 9  16.
The other two limitations reproduced above recite "present[ing] ... an interactive form associated with a credit application" and "transmit[ting] ... information entered by the particular user into the interactive form associated with the credit application." These limitations refer to the same "credit application" and thus, the claims do not support the Action's interpretation of these terms as "a second credit application" and "a third credit application." For this reason, Applicant respectfully requests withdrawal of this rejection with respect to claim 1…
Ground 2 
The Action asserts that claim 1 is indefinite because, according to the Action, it would be unclear to a person of ordinary skill in the art whether the claim phrase "merchant-specific identifier of the particular user" refers to "the merchant or the user (e.g., user who is applying for credit)."
Ground 3 
The Action asserts claims 12 and 19 are indefinite based on the following contentions:… The relevant limitations recite "identify[ing] ... a request to perform a credit application process associated with a particular user, ... wherein each user profile is associated with a merchant-specific identifier identifying the user profile at the merchant" and "transmit[ting] ... the merchant-specific identifier of the particular user." These limitations refer to the same "merchant-specific identifier" for a particular user and thus, the claims do not support the Action's interpretation of these terms as "a first merchant-specific identifier" and "a second merchant- specific identifier." For this reason, Applicant respectfully requests withdrawal of this rejection with respect to claims 12 and 19.”

Therefore, the “merchant- specific identifier” and “credit application” are not being rejected under 35 U.S.C. 112(b) and 35 U.S.C. 112(b) rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1-7, 9-16 and 18-20 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Pub. No. US 20190087809 A1 to BLOY et al. (“Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 1 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: A method, comprising:
identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; 
transmit a first signal including an instruction to redirect the client application from the merchant application to a credit application site associated with the particular institution to perform the credit application process at the particular institution; 
transmit a second signal including the merchant-specific identifier of the particular user and a request to perform the credit application process at the particular institution; 
receive, by the merchant application and from the credit application site, a third signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular 
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential.

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitations (II and III), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 and 9-11 are directed to a system comprising a memory and a processor, claims 12-16 and 18 are directed to a non-transitory computer-readable storage medium and claims 19-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite identifying, transmitting, receiving and processing data. Specifically, the claims recite:
“identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution;
present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application; 

receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user;
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential.”
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a communication module, a memory and a processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, the communication module, the memory and the processor perform(s) the steps or functions of:
“identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; 
present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application; 
transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into 
receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user;
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential.”
The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a communication module, a memory and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying, transmitting, receiving and processing data. As discussed above, taking the claim elements separately, the memory and the processor perform(s) the steps or functions of:

present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application; 
transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution;
receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user;
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and

These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying, transmitting, receiving and processing data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-7, 9-11, 13-16, 18 and 20 further describe the abstract idea of identifying, transmitting, receiving and processing data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “wherein each of the plurality of users is associated with a user profile, wherein each user profile is associated with a merchant-specific identifier identifying the user profile”. The claim further recites “a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 10417706 B1; hereinafter, “Simon”) in view of Heiman (US 20170109736 A1; hereinafter, “Heiman”).

Regarding claims 1, 12 and 19: Simon discloses: A system comprising:
at least one memory (e.g. main memory 404) storing instructions and a repository storing a set of user accounts associated with a plurality of users (personal information data are stored), wherein each of the plurality of users are associated with a user profile, wherein each user profile is associated with a merchant-specific identifier (e.g. a transaction token) identifying the user profile at a merchant (e.g. merchant, online store server) (Simon Column [4], LN [11-16], “…The merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order. The merchant may use the token in future proceedings with the loan provider to identify the transaction…”) (See Column [4], LN [11-16] and LN [57-67]; Column [12], LN [1-8] and Column [17], LN [7-15]; and Fig.1 and Fig. 4 and related text, see also Column [3] LN [47-53]);
at least one hardware processor (e.g. Processor) interoperably coupled with the at least one memory, wherein the instructions instruct the at least one hardware processor to (See Column [17], LN [7-65] and Fig. 1 and Fig. 4 and related text):
identify, at a merchant application (e.g. online shopping platform 102 / online store server 108), a request (step 306, e.g. first request) to perform a (See Column [6], LN [32-65] and Fig. 1 and related text);
present (e.g. step 306, first display), via a user interface (e.g. online store UI 112), an interactive form (embedded component 114) associated with a credit application for the particular institution, the interactive form presented within the merchant application (See Column [6], LN [10-22] and Column [16], LN [19-34] and Fig. 1 and Fig. 3 and related text); 
transmit, to a device (e.g. user device 106) having an application programming interface (API) (e.g. Loan service Provider Application Interface 110) associated with the particular institution, a first signal (e.g. first instruction) including information entered by the particular user into the interactive form (e.g. Embedded component 114) associated with the credit application (visual Icon 202) and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution (See Column [6], LN [33-65]; Column [7], LN [6-]31; Column [15], LN [55-67] – Column [16], LN[1-50] and Fig. 3 and related text)
receive, by the merchant application and from the particular institution, a second signal including an approval associated (step 312) (e.g. informing the consumer that the loan is approved) with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user (See Column [3], LN [1-67] – Column [4], LN [1-10]; Column [11], LN [28-40] and Column [16], LN [35-49] and Fig. 3 and related text); and
associate the received payment credential to the user profile (e.g., personal information) associated with the particular user corresponding to the received merchant-specific identifier (e.g., the merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order), wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a [online store server] (e.g., a server computer of a merchant) associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier (See Column [3], LN [1-67], Column [9], LN [7-40], Column [9], LN [49-64] and Fig. 3 and Fig. 5 and related text, see also Column [5], LN [20-30]; Column [8], LN [66-67] - Column [9], LN [1-40]);
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a [transaction] that each specify the received payment credential as a form of payment for the respective transaction (Simon, Column [3], LN [1-67], “Once the consumer confirms the purchase via the embedded component integrated in the online store UI, the software program running on the loan provider server may generate and transmit a transaction token back to the online store server. The merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order.”), and wherein the received payment credential specified in the [online store] (e.g., a server computer of a merchant) without any manual entry of identifying information of the received payment credential (See Column [9], LN [7-40] and Fig. 3 and Fig. 5 and related text see also Column [9], LN [40-48] and Column [12], LN [2-9).

Simon does not expressly disclose:
received payment credential used for a plurality of transactions; and
associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant.

However Heiman discloses:
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential (see abstract, paragraph [0066], [0068] and [0024]-[0026] and Fig. 9 and related text).

Additionally, Heiman further discloses:
transmit, to a device having an [issuer 130] associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-(Heiman [0056], “…the token 145 may be uniquely associated with merchant server 140 (i.e., token 145 may only be allowed to be used if sent from merchant server 140) and with a particular user account associated with the merchant server 140”) of the particular user, wherein the [issuer 130] is associated with the credit application process performed by the particular institution (see abstract, paragraph [0056] and Fig. 7 and related text); 
receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user (see abstract, paragraph [0056]-[0058] and Fig. 7 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon with Heiman to include a feature such as tokenization of financial account information and storing the token on a digital wallet for use in transactions to enhance transaction security and user experience.

The Examiner notes, that the limitation “identify, at a merchant application, a request to perform a credit application process …” has been considered and addressed as shown above. The Examiner further notes that the limitation is an intended use limitation that does not limit the scope of the claims. A recitation of the intended use of the claimed invention must result in 

Regarding claims 2, 13 and 20: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein presenting the interactive form associated with a credit application for the particular institution comprises:
accessing the user profile of the particular user (include a message that is context – aware) to obtain a set of personally identifiable information associated with the particular user (e.g. consumer is currently viewing or payment terms) (See Column [7], LN [10-32] and Fig. 2E and related text); and 
pre-populating at least a portion of the interactive form with at least a portion of the obtained set of personally identifiable information (See Column [7], LN [10-32] and Fig. 2E and related text).

Regarding claims 3 and 14: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 2, the instructions further instruct the at least one hardware processor to receive, via a user interface, additional user input providing additional information (e.g. shipping information) to the interactive form associated with the credit application (See Column [14], LN [20-35] and Fig. 2F and related text).

Regarding claims 4 and 15: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the credit application process performed by the institution (Load Service Platform 104) comprises: 
receiving, via the API associated with the institution (e.g. LSP Application interface 110), the second signal (e.g. step 308, receiving a submission of the data); performing a credit adjudication process for the user based on information included in the second signal (See Column [2], LN [42-45] and Column [16], LN [19-34] and Fig. 2C-2D and Fig. 3 and related text); 
in response to approval of the application for credit by the credit adjudication process, creating the new credit account at the institution for the user(e.g. stored at secured vault maintained by the loan provider), the credit account associated with a unique credit account identifier (e.g. personal identifier, a credit card number or social security number) (See Column [3], LN [1-67] – Column [4], LN [1-10]; Column [9], LN [7-20]; Column [11], LN [28-40] and Column [16], LN [35-49] and Fig. 3 and related text); and 
transmitting, to the merchant application, a third signal including the payment credentials of the created credit account (e.g. transaction token), wherein the payment credentials correspond to the unique credit account identifier associated with the created credit account (See See Column [6], LN [7-39]).

Regarding claim 6
Simon further discloses: The system of claim 1, wherein the received payment credential comprises a payment token (e.g. transaction token) associated with the new credit account (See Column [4], LN [11-22] and Column [3], LN 58-65]).

Regarding claim 7: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein receiving the second signal comprises receiving the second signal via at least one application programming interface associated with the merchant application (OSS Application Interface 120) (See Column [6], LN [3-7] and LN 33-55] and Fig. 3 and related text).

Regarding claims 9 and 18: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the request to perform a credit application process is received (e.g. step 306) in association with a data exchange to be performed at the merchant application, and wherein the instructions further instruct the at least one hardware processor to automatically perform the data exchange using the received payment credential after associating the received payment credential to the user profile (See Column [6], LN [22-32]; Column [16], LN [19-52]; and Fig. 1 and Fig. 3 and related text).

Regarding claim 10: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 9, wherein the data exchange comprises a transaction associated with the merchant application (See Column [4], LN [1-45]; Column [3], LN [43-62] and Column [9], LN [7-20] and Fig. 1 and related text).

Regarding claim 11: Simon and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein presenting the interactive form associated with the credit application for the particular institution comprises:
requesting, via the API associated with the institution, for a set of fields required for inclusion in the credit application (See Column [12], LN [58-67] and Fig. 2C and related text);
receiving, in response to the request, the set of fields required for inclusion in the credit application (See Column [13], LN [1-14] and Fig. 2C and related text); and 
dynamically generating the interactive form associated with the credit application, wherein the dynamically generated (e.g. a six-digit passcode) interactive form includes the received set of fields required for inclusion in the credit application (See Column [15], LN [15-25] and Fig. 2D and related text).

Regarding claims 5 and 16: Simon and Heiman, discloses as shown above.
Simon doesn’t explicitly discloses: The system of claim 1, wherein the received payment credential comprises a personal account number and expiration date of a payment card associated with the new credit account.

However Heiman discloses: The system of claim 1, wherein the received payment credential comprises a personal account number (credit or debit)  and expiration date of a (See Paragraph [0020] and [0063] and Fig. 3a and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon with Heiman to include information such as credit card number and expiration date to a transaction data to communicate the data to perform a transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JAHED ALI/ Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685